Citation Nr: 0110831	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-17 821	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs Regional 
Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
lung due to radiation exposure.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
carcinoma of the lung.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. C. E.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active duty from January 1954 to January 
1957.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

At the May 2000 video-conference before the undersigned the 
veteran testified that while stationed at a military facility 
at or near Hanford, Washington, where nuclear bombs were 
assembled, from 1955 to 1957 he was exposed to ionizing 
radiation by (1) drinking contaminated water from a well, (2) 
being stationed about 100 yards from the building where 
nuclear bombs were assembled, and (3) by burying nuclear 
waste material.  He further testified that he never wore 
protective clothing or equipment and was never issued a 
radiation dose badge (pages 4 through 6).  When he first 
sought VA treatment in 1970 for his nerves, he also had 
problems with his lungs (page 7).  A VA chest X-ray in 1991 
disclosed a possible abnormality and he was told that he 
should return for follow-up evaluation but despite being seen 
at a VA facility more than 60 times over the next several 
years he never received a VA follow-up or a VA recommended 
needle biopsy.  Also, he was never given access by VA to his 
records.  A physician in LaGrange performed a CAT scan which 
revealed a lung tumor, which was surgically removed at the 
University of Alabama, Birmingham in 1998.  See pages 7 
through 10.  His private physician, Dr. Carter has stated 
that his lung tumor was due to radiation exposure, as did his 
family physician Dr. Clanton 20 years earlier (page 20).  He 
also testified that during the 1998 removal of the tumor one 
rib had been broken and another had been "turned [the] wrong 
side out" (page 18).  He testified that he had not had 
preservice or post service exposure to ionizing radiation 
(page 19).  

It does not appear that any attempt has been made to obtain 
information or evidence from the veteran's previous family 
physician, Dr. Clanton.  Also, the veteran's testimony 
concerning Dr. Carter's opinion is in apparent reference to 
statements of May 1998 and June 1999.  In the May 1998 
statement, Dr. Carter indicated that a CT chest scan revealed 
a mass in the upper lobe of the right lung which, on 
percutaneous biopsy was shown to be squamous cell carcinoma.  
Dr. Carter stated that:

Apparently, this mass had been present on 
chest x-ray for some period of time prior to 
the further investigation performed this year.  
This is to indicate, in my opinion, that early 
diagnosis and intervention in malignant 
situations is highly desirable.  Perhaps the 
CT scan and additional investigation should 
have been performed at an earlier date.  

The veteran has not been afforded a VA physical examination 
to determine the etiology of his lung cancer and whether it 
is related to his VA treatment, including possible 
misdiagnosis.  

As to the claimed radiation exposure, under 38 U.S.C.A. 
§ 1112(c) (West 1991 & Supp. 2000); 38 C.F.R. § 3.309(d) 
(2000) service connection will be granted if lung cancer 
manifests at any time after service in a radiation-exposed 
veteran, who is one that engaged in a radiation-risk 
activity.  However, the veteran does not meet the criteria 
for having participated in a radiation-risk activity.  
Rather, it is alleged that he was exposed to ionizing 
radiation when he was stationed in Hanford, Washington, a 
site where atomic bombs were assembled.  Therefore, it is 
asserted that the provisions of 38 C.F.R. § 3.311 are 
applicable but have not been applied by the RO.  

38 C.F.R. § 3.311 requires that dose estimates are to be 
obtained not in just some limited circumstances but, "[i]n 
all other claims" based on alleged inservice ionizing 
radiation exposure.  Here, it is undisputed that the veteran 
developed squamous cell carcinoma of the lung, a radiogenic 
disease under 
38 C.F.R. § 3.311 (2000). 

However, the case has not been referred to the proper VA 
official for preparation of a dose estimate nor forwarded for 
an advisory medical opinion under 38 C.F.R. § 3.311(c) 
(2000).  

In this regard, the veteran and his representative have 
submitted information pertaining to the Hanford Individual 
Dose Assessment (IDA) Project which indicates that while that 
project focused on exposure by civilians in and around 
Hanford to an isotope of Iodine, the Center for Disease 
Control and Prevention (CDC) in Atlanta, Georgia was 
conducting a survey to determine whether dose estimates could 
be calculated for on-site military personnel.  Reference was 
made to an Internet web site that could aid in a dose 
estimate.  

Thus, further attempts should be made to obtain any 
information which may be available from the foregoing.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for lung cancer 
since discharge from military service.  
This should include information regarding 
his family physician, Dr. Clanton.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should contact the CDC and 
inquire whether it is now possible to 
obtain a dose estimate for military 
personnel stationed at Hanford, 
Washington in the 1950s.  If so, the RO 
should take the appropriate steps to 
obtain the requisite information and 
provide the same to the CDC to obtain an 
estimate of the veteran's radiation dose 
exposure.  

3.  The RO should then comply with the 
provisions of 38 C.F.R. 
§ 3.311(a)(2)(iii) and forward the case 
to the appropriate VA official for 
preparation of a dose estimate.  They 
should reference the Internet web site 
referred to by the appellant: 
www.doh.wa.gov/ida and indicate whether 
it is useful in providing a dose 
estimate.  

4.  The RO must then comply with all 
other provisions of 38 C.F.R. § 3.311, to 
include 38 C.F.R. § 3.311(c), and obtain 
an advisory medical opinion, inasmuch as 
the veteran appears to meet the 
requirements of 38 C.F.R. § 3.311(b), 
including ionizing radiation exposure due 
to "other activities as claimed."  

5.  After gathering all relevant and 
available evidence pertaining to the 
claim for compensation under 38 U.S.C. 
§ 1151, the veteran should be afforded a 
VA physical examination to determine the 
nature and etiology of his lung cancer.  
The examiner must proffer an opinion as 
to whether VA medical personnel, 
exercising the degree of skill and care 
ordinarily required of the profession, 
reasonably should have diagnosed the lung 
cancer and rendered treatment at an 
earlier date, and if so, whether it is 
more likely, less likely or as likely as 
not that additional disability resulted 
from the failure to provide the earlier 
diagnosis and treatment.  The claims 
folder should be made available to the 
physician prior to the examination.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to report for scheduled examinations may result 
in the denial of the claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


